 

exhibit 10

 

SEPARATION Agreement

 

This Separation Agreement (“Agreement”) is between Tennant Company, on behalf of
itself, its affiliated and related entities, and any of their respective direct
or indirect subsidiaries (collectively referred to herein as the “Company” or
“Tennant”), and Mary E. Talbott (referred to herein as “Employee”) (Tennant and
Employee are collectively referred to herein as “Parties”). This Agreement is
effective fifteen (15) days from the date on which it is signed by all Parties
hereto (“Effective Date”).

 

WHEREAS, Employee has been employed as Tennant’s Senior Vice President, General
Counsel and Corporate Secretary since January 2019;

 

WHEREAS, Employee’s employment with the Company shall end effective July 8,
2020; and

 

WHEREAS, the Parties desire to settle fully and finally all matters between them
and ensure that Employee’s departure from the Company is amicable and that all
matters, actual and/or potential, between the Company and Employee are fully and
finally resolved;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the Parties as follows:

 

I.EMPLOYMENT SEPARATION     A.Separation Date. Effective July 8, 2020,
Employee’s position as an employee of the Company shall hereby end (the
“Separation Date”). Employee’s departure will be characterized as a voluntary
resignation. As of the Separation Date, Employee hereby also resigns from any
and all officer positions, and any other positions, if any, she then holds with
the Company.

 

B.Separation. Effective on the Separation Date, Employee shall have no further
rights deriving from Employee’s employment by the Company, and shall not be
entitled to any further compensation or non-vested benefits, except as provided
in this Agreement and/or in accordance with applicable law.     II.CONSIDERATION

 

If Employee chooses to execute this Agreement, the Company will provide her with
the following payments to which she would not be entitled absent her execution
of this Agreement. Employee acknowledges and agrees that the consideration
described in this Agreement shall be paid in the place of any amount to which
she may have been entitled under any oral or written severance policy or plan at
the Company.

 

A.Salary. Employee shall be paid her current salary through the Separation Date.
Employee shall receive no salary after the Separation Date.

 

B.Non-Equity Incentive Plan Compensation (STIP). Employee shall be paid
Employee’s prorated fiscal 2020 target incentive (through July 8, 2020) in the
amount of $98,774. This amount shall be paid to Employee in a lump sum within 30
days after the Separation Date provided that Employee has signed and not
rescinded this Agreement. Employee shall not receive any other non-equity
incentive plan compensation.

 



   /s/ MET  Employee Initials   /s/ HCK  Company Initials

 

 

C.Health and Welfare Benefits. All health and welfare benefits applicable to
Employee and her covered dependents shall continue in effect until July 31,
2020. Beginning August 1, 2020, if Employee (and/or Employee’s covered
dependents) is eligible and properly elects under COBRA to continue group
medical, group dental, and/or basic group life insurance coverage, as in place
for Employee and her covered dependents immediately prior to the Separation
Date, and provided that Employee has signed and not rescinded this Agreement,
the Company will pay the Company’s and Employee’s portion of any such premiums
through the earliest of: (A) the eighteen (18) month anniversary of the
Separation Date, (B) the date Employee becomes eligible for group health
insurance coverage from any other employer, or (C) the date Employee is no
longer eligible to continue Employee’s group health insurance coverage with the
Company under applicable law.

 

D.Restricted Stock Awards/Restricted Stock Units. Employee’s Restricted Stock
Awards (“RSAs”) and Restricted Stock Units (“RSUs”) under the Company’s equity
incentive plan that have not vested by the Separation Date are hereby forfeited
and cancelled; provided, however, that the vesting of Employee’s sign-on RSU
award granted on February 26, 2019 for the purchase of 3,142 shares shall be
fully accelerated to the Separation Date, provided that Employee has signed and
not rescinded this Agreement. For avoidance of doubt, Employee shall not receive
any additional RSAs or RSUs.

 

E.Performance Stock Units. Employee’s Performance Restricted Stock Units
(“PRSUs”) under the Company’s equity incentive plan that have not vested by the
Separation Date are hereby forfeited and cancelled. For avoidance of doubt,
Employee shall not receive any additional PRSUs.

 

F.Stock Options. Employee’s Stock Options (“SOs”) under the Company’s equity
incentive plan that have not vested by the Separation Date are hereby forfeited
and cancelled. For avoidance of doubt, all outstanding SOs held by Employee as
of the Separation Date will, to the extent exercisable as of such date, remain
exercisable for a period of 90 days after such date (but in no event after the
expiration date of any such SO). For avoidance of doubt, Employee shall not
receive any additional SOs.

 

G.Separation Payment. In exchange for the terms of this Agreement, Employee
shall receive a separation payment in the amount of $345,000. This separation
payment shall be paid to Employee in a lump sum within 30 days after the
Separation Date provided that Employee has signed and not rescinded this
Agreement.

 

H.Relocation Expense Forgiveness. Pursuant to a Relocation Expense Repayment
Agreement dated January 18, 2019, Employee is obligated to repay certain
relocation expenses. Employee’s obligation, up to $48,459, shall be forgiven
provided that Employee has signed and not rescinded this Agreement.

 



 2 /s/ MET  Employee Initials   /s/ HCK  Company Initials

 

 

I.Out Placement. The Company will pay $20,000 to Employee in a lump sum for
outplacement services with a provider of Employee’s choosing. Said payment will
occur within 30 days after the Separation Date, provided that Employee has
signed and not rescinded this Agreement.

 

J.Acknowledgment. Employee acknowledges that the consideration provided in this
Agreement is good and valuable consideration in exchange for the Agreement, and
includes payments and benefits to which she is not otherwise entitled.

 

K.Withholding. Tennant shall withhold from the compensation payable to Employee
under this Section II all appropriate deductions necessary for Tennant to
satisfy its withholding obligations under federal, state and local income and
employment tax laws.     III.EMPLOYEE AGREEMENTS

 

In exchange for the payments and benefits promised to Employee in this
Agreement, Employee agrees as follows:

 

A.Cooperation in Pending or Transitional Matters. Through December 31, 2020,
Employee shall make herself reasonably available to the Company to answer
questions, provide information and otherwise cooperate with the Company in any
pending or transitional matters on which she may have worked or about which she
may have personal knowledge. Employee agrees to cooperate fully with the
Company, including its attorneys, managers and accountants, in connection with
any transitional matters, potential or actual litigation, or other real or
potential disputes, which directly or indirectly involve the Company. The
Company shall reimburse Employee for reasonable expenses incurred by Employee in
connection with such cooperation provided that the Company has given prior
written approval for Employee to incur such expense. The Company shall pay
Employee $560 per hour for such cooperation. Such cooperation shall not exceed 5
hours per month, absent an agreement of the parties.

 

B.No Solicitation of Employees. Through July 8, 2021, Employee shall not
directly or indirectly, whether individually or as an owner, agent,
representative, consultant or employee, participate or assist any individual or
business entity to solicit, employ or conspire with others to employ any of the
Company’s employees. The term “employ” for purposes of this section means to
enter into an arrangement for services as a full-time or part-time employee,
independent contractor, agent or otherwise.

 



 3 /s/ MET  Employee Initials   /s/ HCK  Company Initials

 

 

C.Confidential Information. Employee acknowledges that in the course of her
employment with the Company, she has had access to Confidential Information.
“Confidential Information” includes but is not limited to information not
generally known to the public, in spoken, printed, electronic or any other form
or medium relating directly or indirectly to: business processes, practices,
policies, plans, documents, operations, services and strategies; contracts,
transactions, and potential transactions; negotiations and pending negotiations;
proprietary information, trade secrets and intellectual property; supplier and
vendor agreements, strategies, plans and information; financial information and
results, accounting information and records; legal advice, analysis, opinions,
communications, strategies and information; any information covered by the
attorney-client privilege or related in any way thereto; marketing plans and
strategies; pricing strategies; personnel information and staffing and
succession planning practices and strategies; internal controls and security
policies, strategies and procedures; and/or other confidential business
information that she has learned, received or used at any time during her
employment with Tennant whether or not such information has been previously
identified as confidential or proprietary.

 

The Confidential Information may be contained in written materials, such as
documents, files, reports, manuals, drawings, diagrams, blueprints and
correspondence, as well as computer hardware and software, and electronic or
other form or media. It may also consist of unwritten knowledge, including
ideas, research, processes, plans, practices and know-how.

 

Confidential Information does not include information that is in the public
domain or information generally known in the trade, other than as a result of a
disclosure by or through Employee in violation of this Agreement or by another
person in breach of a confidentiality obligation. Further, information that
Employee acquired completely independently of her employment with Tennant is not
considered to be Confidential Information.

 

Employee agrees that she shall not, at any time, disclose or otherwise make
available Confidential Information to any person, company or other party.
Further, Employee shall not use or disclose any Confidential Information at any
time without Tennant’s prior written consent. This Agreement shall not limit any
obligations Employee has under any confidentiality agreement or applicable law.

 

The Confidential Information, Assignment of Intellectual Property and
Restrictive Covenants Agreement signed by Employee on January 28, 2019 is
incorporated herein by reference. All of its terms and conditions shall remain
in full force and effect.

 

D.Company Property and Return of Property. Within 10 days after the Separation
Date, Employee will return her Tennant-issued cellular phone and her
Tennant-issued computer to the Company for processing and will remove any
personal property at the Company. Within 21 days after the Separation Date, she
will return all originals and copies of any digital or physical documents,
materials and property relating in any way to Tennant in Employee’s possession
or control, whether generated by her or any other person on her behalf or on
behalf of Tennant or its vendors, including, but not limited to, memos, emails,
correspondence, text messages, social media posts, analysis, recollections,
reports, notes, handwritten material, recordings of any kind or nature and all
Confidential Information or anything related thereto. All documents, files,
records, reports, policies, training materials, communications materials, lists
and information, e-mail messages, products, keys and access cards, cellular
phones, computers, other materials, equipment, physical and electronic property,
whether or not pertaining to Confidential Information, which were furnished to
Employee by the Company, purchased or leased at the expense of the Company, or
produced by the Company or Employee in connection with Employee’s employment
will be and remain the sole property of the Company. All copies of property,
whether in tangible or intangible form, are also the property of the Company.
Employee agrees that she will not retain any paper or electronic copies of these
documents and materials.

 



 4 /s/ MET  Employee Initials   /s/ HCK  Company Initials

 

 

Employee agrees that Tennant may open all mail (including but not limited to
regular mail, electronic mail and voicemail) delivered to the Company and
addressed to her.

 

E.General Waiver and Release by Employee. As a material inducement to the
Company to enter into this Agreement, and in consideration of the Company’s
promise to make the payments set forth in this Agreement, Employee hereby
knowingly and voluntarily releases Tennant, its affiliated and related entities,
and any of their respective direct or indirect subsidiaries, and its and their
respective officers, employees, agents, insurers, representatives, counsel,
shareholders, directors, successors and assigns (“Releasees”) from all liability
for damages or claims of any kind arising out of any actions, decisions, or
events occurring through the date of Employee’s execution of this Agreement.

 

Employee understands that she is giving up any and all claims, complaints,
causes of action or demands of any kind that she has or may have, including, but
not limited to, claims arising under or based on Title VII of the Civil Rights
Act, the Equal Pay Act, Executive Order 11246, the Americans with Disabilities
Act, The Genetic Information Nondiscrimination Act of 2008, the Employee
Retirement Income Security Act (“ERISA”) with respect to unvested benefits, the
Age Discrimination in Employment Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, the Worker Adjustment and Retraining Notification
Act, the Uniform Services Employment and Reemployment Rights Act, the Minnesota
Human Rights Act, the Minnesota Whistleblower Act (Minn. Stat. § 181.932), any
other state or local antidiscrimination, civil rights and human rights statutes,
or any other federal, state or local law which claims can be properly released
through this Agreement. Employee further understands that this release extends
to but is not limited to all claims that she has or may have for wrongful
discharge, breach of contract, promissory estoppel or breach of an express or
implied promise, misrepresentation or fraud, retaliation, infliction of
emotional distress, defamation, or otherwise based on any theory arising from or
related to her employment or separation of her employment with Tennant, or any
other fact or matter occurring prior to her execution of this Agreement.
Employee recognizes and understands that this Agreement does not seek to release
claims that may not by law or otherwise be released, including but not limited
to claims under the Fair Labor Standards Act, workers compensation or
unemployment statutes, False Claims Act claims (Qui Tam), claims for vested
rights under ERISA, and Employee’s right, pursuant to applicable law and the
Company’s articles and bylaws, to seek to be defended and indemnified by the
Company in the event a claim is asserted against her for acts that arose within
the course and scope of her employment.

 



 5/s/ MET  Employee Initials  /s/ HCK  Company Initials

 

 

F.No Waiver of Rights. Employee understands this release does not apply to any
claims or rights that the law does not allow to be waived, any claims or rights
that may arise after the date that she signs this release, or any claims for
breach of this Agreement. Moreover, nothing in this release, including but not
limited to the release of claims, the promise not to sue, the confidentiality
obligations, and the return of property provision generally prevents Employee,
without providing prior notice to the Company, from filing a charge or complaint
with or from participating in an investigation or proceeding conducted by or
contacting or communicating with the EEOC, NLRB, SEC, FINRA, or any other
federal, state or local agency charged with the enforcement of any laws,
although by signing this release Employee is waiving her right to individual
relief based on claims asserted in such a charge or complaint or receipt of any
award for providing information to such governmental agency, except where such a
waiver is prohibited under SEC rules or other applicable law.

 

G.Reasonable and Necessary. Employee acknowledges that she was a key employee of
the Company and that Employee participated in and contributed to key phases of
the Company’s operations. Employee agrees that the covenants provided for in
this Section III are reasonable and necessary to protect the Company and its
confidential information, goodwill and other legitimate business interests and,
without such protection, the Company’s relationships and competitive advantage
would be materially adversely affected. Employee agrees that the provisions of
this Section III are an essential inducement to the Company to enter into this
Agreement and they are in addition to, rather than in lieu of, any similar or
related covenants to which Employee is a party or by which she is bound. In
exchange for Employee agreeing to be bound by these reasonable and necessary
covenants, the Company is providing Employee with the benefits as set forth in
this Agreement, including without limitation the compensation set forth in
Section II. Employee acknowledges and agrees that these benefits constitute full
and adequate consideration for her obligations hereunder and will be provided
only if she signs and does not rescind this Agreement. In the event Employee
breaches the terms of this Section III, the severance and other payments made to
Employee hereunder are subject to cessation and repayment as set forth in
Section V(A) of this Agreement in accordance with applicable law.

 

H.Nondisparagement. Employee agrees not to engage in any form of conduct, or
make any statements or representations, publicly or privately, that disparage or
otherwise harm the reputation, goodwill or commercial interests of the Company
or any current members of the Board of Directors or Senior Management Team. The
Company agrees to direct each of its current Board of Directors and Senior
Management Team to not disparage Employee or otherwise harm Employee’s
reputation.

 



 6 /s/ MET  Employee Initials   /s/ HCK  Company Initials

 

 

IV. Acceptance and ReScission Period

 

By executing the Agreement below, Employee confirms and acknowledges that she
has reviewed the information about the offer described above and given to her as
part of this Agreement. Employee further acknowledges that she has been granted
twenty-one (21) days from the date she received this Agreement within which to
consider this Agreement. Employee further acknowledges that by virtue of being
presented with this Agreement, she is hereby advised in writing to consult with
legal counsel prior to executing this Agreement. Employee acknowledges that if
she executes this Agreement prior to the expiration of twenty-one (21) days, or
chooses to forgo the advice of legal counsel, she has done so freely and
knowingly, and she waives any and all future claims that such action or actions
would affect the validity of this Agreement. Employee acknowledges that any
changes made to this Agreement after its first presentation to her, whether
material or immaterial, do not re-start the tolling of this twenty-one (21) day
period.

 

Employee may cancel this Agreement at any time on or before the fifteenth (15th)
day following the date on which she signs the Agreement to assert alleged claims
under the Minnesota Human Rights Act. Employee also may cancel this Agreement at
any time on or before the seventh (7th) day following the date on which she
signs the Agreement to assert alleged claims under the Age Discrimination of
Employment Act. To be effective, the decision to cancel must be in writing and
delivered to the Company, personally or by certified mail, to the attention of
Carol McKnight, SVP, Chief Administrative Officer, Tennant Company, 701 North
Lilac Drive, P.O. Box 1452, Minneapolis, MN 55440 on or before the applicable
fifteenth (15th) or seventh (7th) day after she signs the Agreement. If the
release provisions of Section III are held invalid for any reason whatsoever,
Employee agrees to return any consideration received under the terms of the
Agreement to which she is not otherwise entitled absent this Agreement and that
the Company is released from any obligations under the Agreement. By accepting
the payments described in Section II of this Agreement, Employee acknowledges
that the revocation periods have expired and that she did not revoke this
Agreement.

 

V.GENERAL PROVISIONS     A.Effect of Breach. In the event that a court of
competent jurisdiction determines that Employee has materially breached any
provision of this Agreement, Employee agrees that all payments yet to be paid
under this Agreement shall immediately cease and be forfeited and Employee will
immediately repay all moneys paid to her under this Agreement to which she is
not otherwise entitled absent this Agreement; provided, however, that Employee
will be entitled to resumption of payments and repayment of recollected amounts
if a court subsequently issues a final determination ordering the same. Employee
further agrees that she shall be obligated immediately to reimburse the Company
for its attorneys’ fees and costs incurred if necessary in collecting the money
and successfully enforcing the terms of this Section V(A).

 



 7 /s/ MET  Employee Initials   /s/ HCK  Company Initials

 

 

B.Knowing and Voluntary Execution. Employee acknowledges that this Agreement
confirms the separation of Employee’s employment with Tennant and that this
Agreement is entered into knowingly and voluntarily with full recognition and
acceptance of the consequences of such act. Employee agrees that the payments
listed above exceed that to which she would otherwise have been entitled, and
that the extra payment is in exchange for signing this Agreement. Employee
further acknowledges that she has had an opportunity to consult with the
attorneys of her choice to explain the terms of this Agreement and the
consequences of signing it.

 

C.No Admission. This Agreement is not an admission by Tennant that it has acted
wrongfully and Tennant disclaims any liability to Employee or any other person
on the part of itself, its affiliated and related entities, and any of their
respective direct or indirect subsidiaries, and its and their respective
officers, employees, agents, insurers, representatives, counsel, shareholders,
directors, successors and assigns.

 

D.Governing Law. This Agreement and the legal relations between the Parties
shall be governed by and construed and enforced in accordance with the laws of
the State of Minnesota, the Parties consenting to personal and subject matter
jurisdiction in Minnesota. If any part of this Agreement is construed to be in
violation of the law, such part will be modified to achieve the objective of the
Parties to the fullest extent permitted and the balance of this Agreement shall
remain in full force and effect.

 

E.Entire Agreement. Employee and the Company each represent and warrant that no
promise or inducement has been offered or made except as set forth and that the
consideration stated is the sole consideration for this Agreement. This
Agreement is a complete agreement and states fully all agreements,
understandings, promises, and commitments between Employee and the Company as to
the separation of Employee’s employment. If any portion of this Agreement is
held to be void and unenforceable by a court of competent jurisdiction, the
waiver and release set forth in Section III of this Agreement shall nevertheless
be binding upon the Parties and remain in full force and effect.

 

F.No Oral Amendments. This Agreement may not be changed except by an instrument
in writing signed by the Parties.

 

G.Counterparts. The Parties agree that this Agreement may be executed in
counterparts and each executed counterpart shall be as effective as a signed
original. Photographic or faxed copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

H.Successors and Assigns. The Parties agree that this Agreement shall be binding
upon and inure to the benefit of all Parties and their respective
representatives, predecessors, heirs, successors and assigns.

 

I.Defense to Future Claims. Employee agrees that in the event that any claim,
suit or action shall be commenced by her against the Company arising out of any
charge, claim or cause of action of any nature whatsoever, known or unknown,
including, but not limited to, claims, suits or actions relating to her
employment with Tennant or any prior agreement with Tennant, through this date,
this Agreement shall constitute a complete defense to any such claims, suits or
actions so instituted.

 



 8 /s/ MET  Employee Initials   /s/ HCK  Company Initials

 

 

J.Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, the Parties agree that the payments hereunder shall be exempt from, or
satisfy the applicable requirements, if any, of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) in a manner that will preclude the
imposition of penalties described in Code Section 409A. Payments made pursuant
to this Agreement are intended to satisfy the short-term deferral rule or
separation pay exception within the meaning of Code Section 409A.

 

Employee’s termination of employment shall mean a “separation from service”
within the meaning of Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement shall, to the maximum extent possible, be administered,
interpreted and construed in a manner consistent with Code Section 409A;
provided, that in no event shall the Company have any obligation to indemnify
the Employee from the effect of any taxes under Code Section 409A. The parties
intend that this Agreement will be administered in accordance with Section 409A
of the Code and to the extent that any provision of this Agreement is ambiguous
as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner so that all payments hereunder comply with, or are exempt from,
Section 409A of the Code.  The parties agree to cooperate so that this Agreement
may be amended, as may be necessary to fully comply with, or to be exempt from,
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

K.Director’s and Officer’s Coverage/Indemnity. Employee is covered by the
Company’s Director’s and Officer’s liability insurance in accordance with the
terms of that policy. In the event Employee is named as a party in a lawsuit in
connection with acts that arose within the course and scope of her employment,
Employee shall be indemnified in accordance with applicable law and statutes.

 

L.Acknowledgement. Employee affirms that she has read this Agreement and been
advised that she has twenty-one (21) days from the date she received it to sign
this Agreement, and that she has been advised in writing to consult with an
attorney prior to signing this Agreement. Employee affirms that the provisions
of this Agreement are understandable to her and she has entered into this
Agreement freely and voluntarily.

 

[SIGNATURE PAGE FOLLOWS]

 



 9 /s/ MET  Employee Initials   /s/ HCK  Company Initials

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their signatures
below.

 

Dated: July 8, 2020 /s/ Mary E. Talbott   Mary E. Talbott       Dated: July 8,
2020 Tennant Company         By: /s/ H. Chris Killingstad     H. Chris
Killingstad     President and Chief Executive Officer

 



 10 

 

